Judgment, Supreme Court, New York County, entered February 28, 1973, inter alia, directing respondents to retire petitioner on a service-connected disability pension, unanimously reversed, on the law, and vacated, without costs’ and without disbursements, and the petition dismissed. In view of the conflicting medical opinions presented, we find no justification for judicial interference with the decision of respondents to accept the recommendation of the medical board. (Matter of Strauss v. Kammig, 256 App. Div. 662, affd. 281 N. Y. 612; Matter of McGovern v. Lowery, 39 A D 2d 518, affd. 32 N Y 2d 954.) Concur — MeGivern, P. J., Murphy, Steuer and Capozzoli, JJ.